Citation Nr: 0511953	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its March 2001 remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is not shown to have PTSD related to his 
service in Vietnam.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The claim for service connection for PTSD in this case was 
filed in June 1992.  Prior to March 7, 1997, service 
connection for PTSD required the presence of three elements: 
(1) A clear current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Credible evidence that the claimed 
in-service stressor actually occurred is also required. 38 
C.F.R. § 3.304(f).  See Pentecost v. Principi, 16 Vet.App. 
124 (2002).  

The veteran contends that he is entitled to service 
connection for PTSD.  In December 1999, he testified that he 
served in a medical company in Vietnam in the combat zone.  
His responsibilities included giving first aid to the 
wounded, carrying stretchers and picking up cadavers.  He was 
responsible for taking prisoners.  In other words the veteran 
contends that he was a medic in combat.  The veteran reported 
that he was in Vietnam from November 1968 to December 1969.  
He testified that he was sent to Phu Long and was left in an 
outpost at Bien Hua for about a month.  Because he was left 
alone, he had to go on foot to join other companies.  Once he 
got lost.  Finally, he was assigned to a hospital.  There, 
the veteran worked in a laundry and bath platoon.  He 
commented that the laundry was covered with blood and flesh.  
The veteran did not recall the location of the facility. 

After questioning, the veteran admitted that at no time 
during his service in Vietnam was he connected with a company 
of infantry where he performed the function of combat medic.  
He also stated that he was not treated during service for any 
nervous condition.  The veteran referred to an instance where 
an incident had taken place and he had to assist with the 
wounded.  He could not give names, dates or identification of 
the company involved or location of the incident.  

In addition, the veteran testified that during his military 
service, he had difficulty related to his inability to 
understand English.  He stated that he could not understand 
commands and found that he was left alone. He would see that 
everyone had left to report to other places in response to 
commands that the veteran could not understand.  After his 
separation from service, Dr. Caravallo, who had a practice in 
Fajardo, Puerto Rico, treated him.  These visits commenced in 
1991, more than 20 years after service in Vietnam.  The 
veteran reported that in the interval between 1969 and 1991, 
he treated his symptoms by using alcohol.  Later, he received 
treatment from E. Rodriquez-Cespedes, M.D., who conducted a 
psychiatric evaluation.  

The Board has reviewed all pertinent evidence of record, 
including military personnel and medical records, private 
medical statements from Drs. Caravallo and Rodriquez-Cepedes, 
in additional to reports of VA evaluation and treatment.  For 
the reasons and bases set forth below, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993). However, if 
the claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or that the 
appellant was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor. "Credible 
supporting evidence" of a non-combat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality. 
VAOPGCPREC 12-99 (October 18, 1999).  The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy. Id.  
Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non- 
combat activities. Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence. Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record, but 
the claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  

The record does not disclose and the veteran does not allege 
that he served in combat.  The available service record show 
that the veteran was in the Republic of Vietnam from November 
1968 to December 1969 where he served with the 36th Evac 
Hospital, the 872nd Medical Det. and the 584th Medical Company 
(Amb).  His military occupational specialties were 
Litterbearer and Medical Specialist.  

In the veteran's case the veteran has provided only vague 
references to stressful incidents that defy verification.  He 
is unable to provide pertinent names, dates, locations that 
would provide a basis for independent verification by the 
U.S. Armed Services Center for Unit Records Research (CURR).  
Consequently, this avenue has not been pursued.  

The veteran's claim must fail as there is no current 
diagnosis of PTSD.  The report of the January 1999 VA 
examination shows that the examiner reviewed the veteran's 
claims folder, his contentions, his military history and 
current findings.  On these bases, the examiner concluded 
that the veteran's symptoms did not support a diagnosis of 
PTSD.  The examiner provided a diagnosis including alcohol 
dependence, depressive disorder, not otherwise specified and 
dependent personality disorder.  

While the Board acknowledges that records exist that reflect 
a diagnosis of PTSD these records have less probative weight 
than the January 1999 VA examination report.  A September 
1991 medical certificate obtained from Dr. Caravallo, 1993 
reports of VA treatment and a 1998 medical statement from Dr. 
Rodriguez-Cepedes reflect a diagnosis of PTSD.  These records 
do not show that the examiner's reached this conclusion on 
the basis of a review of the clinical record or the veteran's 
military history.  In addition, none of these reports 
indicate an inservice stressor to which the diagnosis of 
PTSD.  

While the veteran's contentions and testimony regarding the 
existence of PTSD related to his service in Vietnam have been 
considered, such statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, laypersons cannot provide medical evidence because 
they lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has not brought forth competent medical evidence 
showing that he currently has PTSD.  In the absence of 
evidence of current disability, the evidence of record does 
not support a claim for service connection for PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has PTSD associated 
with injury, disease or event noted during his military 
service.  Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for PTSD is denied.

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA-related duties in a 
January 2004.  The RO afforded the veteran details about the 
sources of evidence that might show his entitlement.  
Specifically, the he was informed of the allocation of 
burdens of obtaining the needed information.  He was asked to 
tell VA about any other information or evidence he wanted it 
to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for service connection.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports private medical 
treatment and obtained reports of VA treatment, and provided 
a VA medical examination and afforded him an opportunity to 
offer testimony at an RO hearing.  In view of the foregoing, 
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the veteran is not 
be prejudiced by the Board's proceeding to the merits of the 
claim.   


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


